Exhibit 10.5

CONFIDENTIAL TREATMENT REQUESTED

 

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

FOR

ATROPHIC VAGINITIS TECHNOLOGY

 

 

This Amended and Restated Exclusive License Agreement (hereinafter referred to
as this “Agreement”), effective as of July 14, 2006 (the “Effective Date”), is
entered into by and between Fred Mermelstein, Ph.D. and Janet Chollet, M.D.,
(collectively referred to as the “Licensors”) and Pear Tree Women’s Health Care,
Inc., a corporation duly organized and existing under the laws of the State of
Delaware (the “Licensee”) on this August 15, 2007.

WHEREAS, the Licensors, are together the sole owners, applicants and inventors
of United States Provisional Patent No.  60/810,715 filed June 2, 2006 entitled
Method of Treating Atrophic Vaginitis with Triphenylethylene Derivatives” (the
“AVT”).

WHEREAS, on or about July 14, 2006 the Licensors and the Licensee entered into
an exclusive license agreement whereby each of the Licensors their entire right,
title and interest for the United States and all foreign countries in the above
AVT and related patents to the Licensee the (“Original Agreement”),

WHEREAS, the Licensors and the Licensee now desire to amend and restate the
Original Agreement pursuant to the terms and conditions set forth herein;

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1 - DEFINITIONS

For the purposes of this License Agreement, the following words and phrases
shall have the following meanings:

1.1“Licensors” shall mean Fred Mermelstein, Ph.D. and Janet Chollet, M.D. the
exclusive inventors and owners of United States Provisional Patent Nos.
60/810,715 filed June 2, 2006 and 60/917,800 filed May 14, 2007, U.S. Patent
Application No. 11/757,787 filed June 4, 2007, and International Patent
Application No. PCT/US07/70323, filed June 4, 2007, entitled “Method of Treating
Atrophic Vaginitis”;

1.2“Licensee” shall mean Pear Tree Women’s Health Care, Inc., a corporation duly
organized and existing under the laws of the State of Delaware, having its
principal offices at 125 Cambridge Park Drive, Cambridge, MA 02140.

1.3“Affiliate” shall mean, with respect to any Entity (as hereinafter defined),
any Entity that directly or indirectly controls, is controlled by, or is under
common control with such Entity.

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.3.1“Control” shall mean, for this purpose, direct or indirect control of more
than fifty percent (50%) of the voting securities of an Entity or, if such
Entity does not have outstanding voting securities, more than 50% of the
directorships or similar positions with respect to such Entity.

1.3.2“Entity” shall mean any corporation, association, joint venture,
partnership, trust, university, business, individual, government or political
subdivision thereof, including an agency, or any other organization that can
exercise independent legal standing

1.4“Patent Rights” shall mean:

1.4.1All U.S. and foreign patents and patent applications set forth in Appendix 
I;

1.4.2Any later-filed United States and/or foreign patent applications based on
the patent applications and/or patents listed in Appendix I, or corresponding
thereto, including any continuations, continuations-in-part, divisional,
reissues, reexaminations, or extensions thereof; and

1.4.3Any subsequent patent applications and/or patents relating to the use of
AVT, including any continuations, continuations-in-part, divisional, reissues,
reexaminations, or extensions thereof;

1.4.4Any patent applications and/or patents filed during the Term relating to
any Improvement, including any continuations, continuations in part, divisional,
reissues, reexaminations, or extensions thereof.

1.5“Know-how” shall mean all information (other than that contained in the
Patent Rights) whether patentable or not (but which has not been patented)
related to AVT or to Licensed Products and Licensed Processes (as defined
below), including but not limited to formulations, materials, data, drawings and
sketches, designs, testing and test results, regulatory information of a like
nature, owned by the Licensors, which the Licensors has the right to disclose
and license to the Licensee.

1.6“Licensed Product(s)” shall mean:

1.6.1Any product which is covered in whole or in part by a claim contained in
the Patent Rights;

1.6.2Any product which is made and, or manufactured using a Licensed Process as
defined below under 1.7.

1.6.3Any product used to treat atrophic vaginitis via vaginal administration of
triphenylethylene derivatives, including but not limited to Tamoxifen.

2

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.7“Licensed Process(es)” shall mean any process or method, which is covered, in
whole, or in part, by a claim contained in the Patent Rights.

1.8“Net Sales” shall mean:

1.8.1The amount billed, invoiced or received (whichever occurs first) for sales,
leases or other transfers, by or on behalf of the Licensee or any of its
Affiliates of Licensed Products or the practice of the Licensed Processes,
occurring anywhere in the world, including countries and jurisdictions in which
there are no Patent Rights underlying such Licensed Products or Licensed
Processes, less the sum of Authorized Deductions (as defined in paragraph 1.9)
in connection therewith;

1.8.2The fair market value of any non-cash consideration received for sales,
leases or other transfers, by or on behalf of the Licensee or any of its
Affiliates of Licensed Products or the practice of the Licensed Processes,
occurring anywhere in the world, including countries and jurisdictions in which
there are no Patent Rights underlying such Licensed Products or Licensed
Processes, less the sum of Authorized Deductions) in connection therewith.

1.8.3On sales, leases or other transfers, by or on behalf of the Licensee or any
of its Affiliates of Licensed Products or Licensed Processes to Licensee’s
Affiliates or related parties that are end users of such Licensed Products or
Licensed Processes, Net Sales means the consideration that would have been
received in an arms-length transaction, based on sales of like quantity and
quality products or processes at or about the time of such transaction, less the
sum of Authorized Deductions in connection therewith;

1.8.4Net Sales shall not include the sale or transfer of a Licensed Product to
an Affiliate for the purpose of resale and shall not include a transfer solely
for indigent or public support or compassionate use programs.

1.9“Authorized Deductions” in connection with Net Sales shall mean the
following:

1.9.1Usual trade discounts to customers;

1.9.2Sales, tariff duties and/or use taxes directly imposed with reference to
particular sales;

1.9.3Outbound transportation prepaid or allowed and transportation insurance;

1.9.4Amounts allowed or credited on returns;

1.9.5Bad debt deductions actually written off during the accounting period;

1.9.6government chargebacks; and

3

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.9.7Packaging and freight charges.

1.10“Improvements” means any modification, enhancement, or improvement of a
Licensed Product or Licensed Process, or any inventions, discoveries,
improvements (whether patentable or not), information, and data, owned or
controlled by Licensors any time during the Term, which would be useful or
necessary in the manufacture, use, or sale of any Licensed Product and the
practice of which would infringe an issued or pending claim within the Patent
Rights or other intellectual property rights owned or controlled by the Company
directly relating to the AVT or a Licensed Product.

1.11“Governmental Approval(s)” means any and all permits, licenses, approvals,
and authorizations required by any competent authority, government regulatory
agency, including but not limited to the FDA, MHLW, and the EMEA and their
successor organizations, as a prerequisite to the development, manufacturing,
packaging, marketing, and selling of a Licensed Product.

1.12“Valid Claim” means an issued claim included within the Patent Rights that
has been filed in good faith and has not been withdrawn, permanently revoked,
abandoned nor deemed unenforceable, unpatentable, or invalid by a decision of a
court or other governmental agency of competent jurisdiction that is
unappealable or unappealed in the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise.

ARTICLE 2 - GRANT

2.1The Licensors hereby grant to the Licensee and the Licensee accepts, subject
to the terms and conditions of this Agreement, an exclusive, worldwide
commercial license in all fields of use under the Patent Rights, and a license
to make, have made, use, lease and/or sell Licensed Products, to practice
Licensed Processes, and to utilize the Know-how (collectively referred to as the
“License”).

2.2The Licensors grant to the Licensee the right to grant sublicenses to third
parties under the License granted hereunder, provided that

2.2.1Within thirty (30) days of the execution or receipt thereof, as applicable,
the Licensee shall provide the Licensors with a copy of each sublicense issued
hereunder and shall promptly deliver copies of all royalty reports received by
the Licensee from such sublicensees.

2.2.2Any and all valid and effective sublicenses shall survive termination of
this Agreement and be assigned to the Licensors, provided, however, the
Licensors shall have no obligation to incur any obligations

4

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

in excess of those of Licensors contained herein.  Notwithstanding the
foregoing, the Licensee shall remain obligated to the Licensors for Licensee’s
obligations under this Agreement without regard to the terms of any sublicense.

2.3The Licensee will own all Marketing Authorizations for each country in the
Territory for Licensed Products.  Without limiting the generality of the
foregoing, the Licensee shall prepare and submit in its own name and at its
expense NDAs with the FDA in the U.S.  and any other equivalent application with
the competent authorities in other countries in the Territory.

2.3.1The Licensee shall secure and maintain in good standing, at its sole cost
and expense, any and all governmental approvals (including, Marketing
Authorizations, licenses, permits and consents, facility licenses and permits
required by applicable laws or by the applicable competent authorities)
necessary and/or required for the Licensee to perform its obligations under this
Agreement and use commercially reasonable efforts at its cost and expense to
secure and maintain any variations and renewals thereof.

2.3.2Licensors shall grant and hereby grant the Licensee a free-of-charge right
to reference and use and have full access to all preclinical and clinical data,
information, and results, Governmental Approvals, and all other regulatory
documents relating to or necessary (from a commercial perspective) for the
development of Licensed Products, including but not limited to any IND, IDE,
PMA, 510(k), NDA, DMF (whether as an independent document or as part of any
Governmental Approval), and all chemistry, manufacturing and controls
information, and any supplements, amendments or updates to the foregoing, where
such regulatory documents are owned, licensed, or controlled by Licensors (for
the purposes of this Article, the “Right of Reference”).  The Licensee may
license the Right of Reference to Affiliates and to Sublicensees.

ARTICLE 3 - DUE DILIGENCE

3.1The Licensee shall use its reasonable best efforts to bring Licensed Products
and Licensed Processes to market through a thorough, vigorous and diligent
development program for commercial exploitation of the Patent Rights and
Know-how, including compliance with the milestones set forth in Exhibit A.  The
Licensee shall continue active, diligent product development (preclinical and
clinical) and marketing efforts for the Licensed Products and Licensed Processes
throughout the life of this Agreement.  Failure to comply with the milestones
set forth in Exhibit A shall not be a material breach of this Agreement if the
Licensee can demonstrate that (i) it is using

5

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

is reasonable best efforts to bring the Licensed Product and Licensed Process to
market and (ii) such delays are due to written requirements of the FDA in order
for the Company to receive a Marketing Authorization.

ARTICLE 4 - ROYALTIES AND OTHER CONSIDERATION

4.1In consideration of the rights, privileges and the license granted hereunder,
the Licensee shall pay to the Licensors as set forth in, and in accordance with
the provisions of, this Article 4 until termination of this Agreement as
hereinafter provided.

4.2The Licensee shall pay to Licensors:

4.2.1a non-refundable semi-annual royalty in an amount equal to [***] percent
([***]%) of Net Sales by the Licensee, or any Affiliate of the Licensee, of the
Licensed Products or Licensed Processes;

4.2.2With respect to any royalties received by Licensee or its Affiliate from
sales by any sublicensee of Licensed Products or Licensed Processes (“Sublicense
Royalties”), Licensee shall remit to Licensors a non-refundable semi-annual
royalties in an amount equal to the greater of (a) [***] percent ([***]%) of the
Sublicense Royalties and (b) [***] percent ([***]%) of Net Sales by any such
sublicense.

4.3The Licensee agrees to pay to the Licensors, or its designee(s) the following
additional consideration:

4.3.1The Milestone Payments set forth on Exhibit A attached hereto; and

4.3.2[***] percent ([***]%) of all sublicensing fees or other lump sum payments
or other compensation received by the Licensee or an Affiliate from its
sublicensees for the use, lease or sale of Licensed Products and Licensed
Processes, excluding (i) payments used or reimbursed for research and
development and (ii) payments received as a result of the issuance of debt or
equity securities of the Licensee.

4.4No multiple royalties shall be payable because the use, lease or sale of any
Licensed Product or Licensed Process is, or shall be, covered by more than one
Valid Claim contained in the Patent Rights.  Additionally, royalties shall be
paid to Licensors for the sale of a Licensed Product based upon only one of
Articles 4.2.1 or 4.2.2 above, but in no case both (that is, royalties due to
Licensors on direct sales of a Licensed Product by the Licensee or its
Affiliates to a Third Party shall be based only on Article 4.2.1, while
royalties on sales of a Licensed Product by the Licensee’s Sublicensees to a
Third Party shall be based only on Article 4.2.2, so as to avoid double
counting).

6

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.5In the event that a Licensed Product is sold in the form of a combination
product, containing one or more products or technologies that are themselves not
a Licensed Product, the Net Sales for such combination product shall be
calculated by multiplying the sales price of such combination product by the
fraction A/(A+B) where A is the invoice price of the Licensed Product (or, if
sold to an Affiliate, the Fair Market Value of the Licensed Product) and B is
the total invoice price of the other products or technologies (or, if purchased
from an Affiliate, the Fair Market Value of the other products or
technologies).  In the case of a combination product which includes one or more
Licensed Products, the Net Sales for such combination product upon which the
royalty due to the Licensors is based shall not be less than the normal
aggregate Net Sales for such Licensed Product.

4.6Royalty payments shall be paid in United States dollars in Cambridge,
Massachusetts or at such other place as the Licensors may reasonably designate
consistent with the laws and regulations controlling in any foreign
country.  Any withholding taxes that the Licensee, its affiliate or any
sublicensee shall be required by law to withhold on remittance of the royalty
payments shall be deducted from such royalty payment to the Licensors.  The
Licensee shall furnish the Licensors with the original copies of all official
receipts for such taxes.  If any currency conversion shall be required in
connection with the payment of royalties hereunder, such conversion shall be
made by using the exchange rate prevailing at Citibank, N.A. in New York, New
York on the last business day of the calendar quarterly reporting period to
which such royalty payments relate.

4.7Royalties payable to the Licensors shall be paid semi-annually on or before
the thirtieth (30th) day of June and the thirty-first (31st) day of December of
each calendar year.  Each such payment shall be for unpaid royalties which
accrued within or prior to the Licensee’s two most recently completed fiscal
quarters.

4.8To the extent that the Licensee or any Affiliate of the Licensee is required,
by order or judgment of any court to obtain in any jurisdiction any license from
a third-party in order to make, use or sell any Licensed Product or Licensed
Process (“Third-Party License Fee”), then up to [***] percent ([***]%) of the
Third-Party License Fee in such jurisdiction may be deducted from royalties
otherwise payable to the Licensors hereunder, provided that in no event shall
the aggregate royalties payable to the Licensors in any semi-annual period in
such jurisdiction be reduced by more than [***] percent ([***]%) as a result of
any such deduction, and provided further that any excess allowable deduction
remaining as a result of such limitation may be carried forward to subsequent
periods.

7

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.9Amounts owed under this Article 4 that are not paid when due shall accrue
interest from the due date until paid, at a rate equal to the then prevailing
prime rate of Citibank, N.A., plus [***] percent ([***]%).

4.10On a country-by-country and Licensed Product-by-Licensed Product basis, upon
the later of (i) 20 years and (ii) the date of the last to expire Valid Claim
contained in the Patent Rights covering a Licensed Product or Licensed Process
in such country (such expiration including, for purposes hereof, the date upon
which no Valid Claims remain with respect to a particular country, even if such
date occurs prior to patent issuance), the Licensee’s obligation to remit
royalty payments to Licensors pursuant to this Article 4 shall be reduced by
[***] ([***]%) percent.

ARTICLE 5 - REPORTS AND RECORDS

5.1The Licensee shall keep full, true and accurate books of account containing
all particulars that may be necessary for the purpose of showing the amounts
payable to the Licensors by way of Article 4 as aforesaid.  Said books of
account shall be kept at the Licensee’s principal place of business and up to
two times per year the supporting data for the three (3) prior calendar years
shall, upon reasonable notice to the Licensee, be open for inspection by an
auditor selected by the Licensors, except one to whom the Licensee has
reasonable objection, for the purpose of verifying the Licensee’s royalty
statement or compliance in other respects with this License Agreement.  If an
inspection shows an under reporting or underpayment in excess of the greater of
[***] dollars ($[***]) or [***] percent ([***]%) of royalties payable for any
twelve (12) month period, then the Licensee shall reimburse the Licensors for
the cost of the inspection at the time the Licensee pays the unreported
royalties, including any late charges as required by paragraph 5.4 of this
Agreement.  All payments required under this Article 5 shall be due within sixty
(60) days of the date the Licensors provide the Licensee notice of the payment
due.

5.2Within sixty (60) days from the end of each quarter of each calendar year,
the Licensee shall deliver to the Licensors complete and accurate reports,
giving such particulars of the business conducted by the Licensee during the
preceding quarter under this License Agreement as shall be pertinent to a
royalty accounting hereunder.  These shall include at least the following:

5.2.1All Licensed Products and Licensed Processes used, leased or sold, by or
for the Licensee, its Affiliates or any sublicensees.

5.2.2Total amounts invoiced for Licensed Products and Licensed Processes used,
leased or sold, by or for the Licensee, its Affiliates or any sublicensees.

8

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.2.3Deductions applicable in computed “Net Sales” as defined in Paragraph 1.9.

5.2.4Total royalties due based on Net Sales by or for the Licensee, its
Affiliates or any sublicensee, any lump sum payment due to the Licensors, if
any, pursuant to paragraph 4.3.2.

5.2.5Names and addresses of all sublicensees and Affiliates of the Licensee.

5.3The Licensee agrees to forward to the Licensors semi-annually a copy of any
report, which is in substance similar to the report required by this Article 5,
received from any sublicensee and other documents received from any sublicensee
as the Licensors may reasonably request, as may be pertinent to an accounting of
royalties.

5.4The Licensors agrees to hold in confidence each report delivered by the
Licensee pursuant to this Article 5 until the termination of this
Agreement.  Notwithstanding the foregoing, the Licensors may disclose any such
information required to be disclosed pursuant to any judicial, administrative or
governmental request, subpoena, requirement or order, provided that the
Licensors takes reasonable steps to provide the Licensee with the opportunity to
contest or seek an appropriate order of protection in connection with such
request, subpoena, requirement or order.

ARTICLE 6 - PATENT PROSECUTION AND MAINTENANCE

6.1The Licensee shall assume all future patent expenses.

6.2The Licensee shall diligently prosecute and maintain the Patent Rights as set
forth in Appendix I hereto (as the same may be amended or supplemented from time
to time after the date hereof), including, but not limited to, the filing of
patent applications for inventions and Improvements, utilizing such patent
counsel as may be mutually agreed upon by the parties hereto.  Licensee agrees
to diligently file, prosecute and maintain the Patent Rights in at least the
[***].  Licensors shall notify Licensee immediately upon the creation or
invention of any Improvement.  The Licensee agrees to keep the Licensors
reasonably well informed with respect to the status and progress of any such
applications, prosecutions and maintenance activities including and to consult
in good faith with the Licensors and take into account the Licensors’ comments
and requests with respect thereto.  Both parties agree to provide reasonable
cooperation to each other to facilitate the application and prosecution of
patents pursuant to this Agreement.

6.3The Licensee may, in its discretion, elect to abandon any patent application
or issued patent comprising the Patent Rights.  Prior to any such abandonment,
the Licensee shall give the Licensors at least sixty

9

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(60) days notice and a reasonable opportunity to take over prosecution of such
Patent Rights.  In such event, the Licensors shall have the right, but not the
obligation, to commence or continue such prosecution and to maintain any such
Patent Rights under its own control and at its expense and the Licensee shall
then make no further use of any such Patent Rights.  The Licensee agrees to
cooperate in such activities, including execution of any assignments or other
documents necessary to enable the Licensors to obtain and retain sole ownership
and control of such Patent Rights.

6.4The Licensee shall promptly notify Licensors of the issuance of each
Governmental Approval and, where reasonably possible and reasonably useful or
valuable in the commercialization of Licensed Products, use commercially
reasonable efforts to apply or enable Licensee to apply for a patent tend
extension, adjustment or restoration, supplementary protection certificate, or
other form of market exclusivity conferred by applicable laws (collectively,
“Patent Term Extensions”).  Licensors shall, to the extent reasonably possible
and reasonably useful or valuable in the commercialization of Licensed Products,
use commercially reasonable efforts to, if and as requested by the Licensee,
obtain (or assist the Licensee in obtaining) all available Patent Term
Extensions.  The parties hereto shall cooperate with each other in obtaining
Patent Term Extensions wherever and whenever applicable, reasonably possible to
obtain, and reasonably useful or valuable in the commercialization of Licensed
Products.

ARTICLE 7 - TERMINATION

7.1Unless terminated pursuant to this Article 7, this Agreement shall remain in
full force and effect for the later to occur of (i) twenty five (25) years or
(ii) the last to expire Valid Claim contained in the Patent Rights.

7.2If the Licensee shall become bankrupt, or shall file a petition in
bankruptcy, or if the business of the Licensee shall be placed in the hands of a
receiver, assignee or trustee for the benefit of creditors, whether by the
voluntary act of the Licensee or otherwise, this License Agreement shall
automatically terminate.

7.3Subject to Article 8.3, in the event that the Licensee fails to make payment
to the Licensors of royalties due in accordance with the terms of this
Agreement, provided such failure to make payment is not as a result of a bona
fide dispute between the Licensors and the Licensee, the Licensors shall have
the right to terminate this License Agreement within [***] ([***]) days after
giving said notice of termination unless the Licensee shall pay to the
Licensors, within the [***]-day period, all such payments due and payable under
Article 4.  Subject to Article 8, upon the expiration of the [***]-day period,
if the Licensee shall not have paid all such royalties due and

10

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

payable, the rights, privileges and the License granted hereunder shall, at the
option of the Licensors, immediately terminate.

7.4Subject to Article 8.3, upon any material breach or default of this License
Agreement by the Licensee, other than as set forth in Paragraphs 7.2 and 7.3
hereinabove, the Licensors shall have the right to terminate this Agreement and
the rights, privileges and license granted hereunder upon giving ninety (90)
days notice to the Licensee.  Such grounds for termination include, but shall
not be limited to, [***].  Such termination shall become effective immediately
upon the expiration of the ninety (90) day period referred to above, unless the
Licensee shall have cured any such breach or default prior thereto.

7.5The Licensee shall have the right at any time to terminate this Agreement in
whole or as to any portion of the Patent Rights by giving sixty (60) days notice
thereof in writing to the Licensors.

7.6Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party from any obligation that matured prior to the
effective date of such termination or obligations under Articles 4, 5, 8, 9, 10,
15 and 16.  The Licensee and/or any sublicensee thereof may, however, at any
time after the effective date of such termination and continuing for a period
not to exceed six (6) months thereafter, sell all completed Licensed Products,
and any Licensed Products in the process of manufacture at the time of such
termination, and complete manufacturing and sell the same, provided that the
Licensee shall pay or cause to be paid to the Licensors the royalties thereon as
required by Article 4 of this License Agreement and shall submit the reports
required by Article 5 hereof on the sales of Licensed Products.

7.7Upon the expiration of the Term, the Licensee shall have a fully paid,
royalty free license to the Licensed Products and Licensed Processes, AVT,
Improvements and Know how.

7.8Upon termination of this Agreement, except pursuant to 7.7 hereof, the
Licensee shall have no future rights to the Patent Rights and Know-how granted
hereunder, and shall make no further use thereof, including the manufacture, use
or sale of Licensed Products or Licensed Processes, except as otherwise set
forth herein.

ARTICLE 8 - ARBITRATION

8.1Any dispute arising from or relating to this Agreement shall be determined
before a tribunal of three (3) arbitrators in Cambridge or Boston, Massachusetts
in accordance with the rules of the American Arbitration Association.  One
arbitrator shall be selected by the Licensors, one arbitrator shall be selected
by the Licensee and the third arbitrator shall be selected by mutual agreement
of the first two arbitrators.

11

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8.2The costs of such arbitration shall be borne proportionate to the finding of
fault as determined by the Arbitrator.  Judgment on the arbitration award may be
entered by any court of competent jurisdiction.

8.3Notwithstanding anything in this Agreement, if a good faith dispute is
addressed by the parties hereto pursuant to this Article 8, this Agreement shall
remain in full force and effect until such dispute is resolved.  All applicable
statues of limitations and time-based defenses shall be tolled while any good
faith negotiation or mediation procedures are pending or ongoing.

ARTICLE 9 - INFRINGEMENT AND OTHER ACTIONS

9.1The Licensee and the Licensors shall promptly provide written notice, to the
other party, of any alleged infringement by a third party of the Patent Rights
and provide such other party with any available evidence of such infringement.

9.2During the Term, the Licensee shall have the right, but not the obligation,
to prosecute and/or defend, at its own expense and utilizing counsel of its
choice, any infringement of, and/or challenge to, the Patent Rights.  No
settlement, consent judgment or other voluntary final disposition of any such
suit may be entered into without the consent of the Licensors, which consent
shall not be unreasonably withheld.  The Licensee shall indemnify and hold the
Licensors harmless against any costs, expenses or liability that may be found or
assessed against the Licensors in any such suit other than resulting from the
Licensors’ gross negligence, recklessness or willful misconduct.

9.3Any recovery of damages by the Licensee, in any such suit, shall be applied
first in satisfaction of any unreimbursed expenses and legal fees of the
Licensee relating to the suit and then to the Licensors for any credited
royalties.  The balance remaining from any such recovery shall be treated as
royalties received by the Licensee from sublicensees and shared by the Licensors
and the Licensee [***] percent ([***]%) to the Licensee and [***] percent
([***]%) to the Licensors.

9.4If within ninety (90) days from receipt of notice by the Licensee of any
alleged infringement, the Licensee shall have been unsuccessful in persuading
the alleged infringer to desist, or shall not have brought and shall not be
diligently prosecuting an infringement action, or if the Licensee shall notify
the Licensors, at any time prior thereto, of its intention not to bring suit
against the alleged infringer, then, and in those events only, the Licensors
shall have the right, but not the obligation, to prosecute, at its own expense
and utilizing counsel of its choice, any infringement of the Patent Rights, and
the Licensors may, for such purposes, join the Licensee as a party

12

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

plaintiff.  The total cost of any such infringement action commenced solely by
the Licensors shall be borne by the Licensors and the Licensors shall keep any
recovery or damages for infringement or otherwise derived therefrom and such
shall not be applicable to any royalty obligation of the Licensee.

9.5In any suit to enforce and/or defend the Patent Rights pursuant to this
License Agreement, the party not in control of such suit shall, at the request
and expense of the controlling party, cooperate in all respects and, to the
extent possible, have its employees testify when requested and make available
relevant records, papers, information, samples, specimens, and the like.

ARTICLE 10 - LIMITATION OF LIABILITY, INDEMNITY,
REPRESENTATIONS AND WARRANTIES

10.1The Licensors, by this License Agreement, makes no representations or
warranties as to the validity and/or breadth of the inventions contained in the
Patent Rights and the Licensee so acknowledges.  The Licensors, by this License
Agreement makes no representations or warranties as to patents now held or which
will be held by others in the field of the Licensed Products and/or Licensed
Processes for a particular purpose.

10.2EXCEPT AS MAY BE EXPRESSLY PROVIDED HEREIN, THE LICENSORS DOES NOT MAKE, AND
EXPRESSLY DISCLAIMS ANY WARRANTIES, EITHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

10.3The Licensee agrees to defend, indemnify and hold the Licensors harmless
from and against all liability, demands, damages, including without limitation,
expenses or losses including death, personal injury, illness or property damage
(each a “Claim”) arising directly or indirectly: (a) out of use by the Licensee
or its transferees of inventions licensed or information furnished under this
License Agreement or (b) out of any use, sale or other disposition by the
Licensee or its transferees of Patent Rights, Licensed Products or Licensed
Processes, except to the extent, in each such case, that such Claim results from
or arises out of the Licensors’ gross negligence, recklessness or willful
misconduct.  The Licensee agrees that any sublicense agreement it enters
relative to the Licensed Products and/or Licensed Processes shall contain a
covenant by such sublicensee providing for the indemnification of the Licensors
as provided in this Article.

10.4At such time when the Licensee has developed Licensed Products for sale, the
Licensee shall obtain and carry in full force and effect commercial, general
liability insurance, which shall protect the Licensee and the Licensors with
respect to events covered by paragraph 10.3 above.  Such insurance shall be
written by a

13

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

reputable insurance company, shall list the Licensors as an additional named
insured thereunder, shall be endorsed to include product liability coverage and
shall require thirty (30) days written notice to be given to the Licensors prior
to any cancellation or material change thereof.  The limits of such insurance
shall not be less than two million dollars ($2,000,000) per occurrence with an
aggregate of five million dollars ($5,000,000) for personal injury or death, and
one million dollars ($1,000,000) per occurrence with an aggregate of three
million dollars ($3,000,000) for property damage.  The Licensee shall provide
the Licensors with Certificates of Insurance evidencing the same.

10.5Notwithstanding the foregoing, if the requirements of paragraph 10.4 are not
consistent with general industry norms or good business practices at the time,
the Licensors and Licensee agree to negotiate in good faith to modify this
paragraph 10.4; provided, however, that if the Licensee, using good-faith
reasonable efforts, cannot obtain the insurance required by paragraph 10.4 at
rates that are prudent given the Licensee’s financial position as determined by
the Board of Directors of the Licensee at the time such insurance is required
then the Licensors agrees to waive the requirements of paragraph 10.4 until a
determination by the Board of Directors of the Licensee that the Licensee’s
financial position permits it to obtain the insurance required by paragraph
10.4.

10.6To the Licensors’ knowledge and belief: (i) the Licensors has all right,
title, and interest in and to the Patent Rights and AVT, including exclusive,
absolute, irrevocable right, title and interest thereto, free and clear of all
liens, charges, encumbrances or other restrictions or limitations of any kind
whatsoever; (ii) the Licensors has not been notified of any claim, pending or
threatened, of infringement, interference or invalidity regarding any part or
all of the Patent Rights or Know-how or their use; and there are no inventors of
Patent Rights other than those listed as inventors on applications filed for
such Patent Rights.  Notwithstanding the foregoing, the Licensors do not warrant
that there are no third party rights which may reasonably lead, to a claim of
infringement or invalidity regarding any part or all of the Patent Rights and
their use as contemplated in the underlying patents.

ARTICLE 11 - ASSIGNMENT

11.1This Agreement and the rights and duties appertaining hereto may not be
assigned by either party without first obtaining the written consent of the
other, which consent shall not be unreasonably withheld.  Any such purported
assignment, without the written consent of the other party, shall be null and of
no effect.  Notwithstanding the foregoing, the Licensee may assign this
Agreement (i) to a purchaser, merging or consolidating corporation, or acquirer
of substantially all of the Licensee’s assets or business and/or pursuant to any
reorganization qualifying

14

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

under section 368 of the Internal Revenue Code of 1986 as amended, as may be in
effect at such time, or (ii) to an Affiliate of the Licensee subject to the
consent of the Licensors which consent shall not be unreasonably withheld.

ARTICLE 12 - PAYMENT OF FEES AND EXPENSES

12.1Each of the Licensee and the Licensors shall be responsible for their own
expenses relating to the preparation and consummation of this Agreement and the
agreements and transactions contemplated hereby.

ARTICLE 13 - USE OF NAMES

13.1Nothing contained in this Agreement shall be construed as granting any right
to the Licensee or its Affiliates to use in advertising, publicity, or other
promotional activities any name, trade name, trademark, or other designation of
the Licensors or any of its units (including contraction, abbreviation or
simulation of any of the foregoing) without the prior, written consent of the
Licensors; provided, however, that the Licensors acknowledges and agrees that
the Licensee may use the name of the Licensors in various documents used by the
Licensee for capital raising and financing without such prior written consent
and where the use of such names may be required by law.  The Licensee agrees to
promptly provide the Licensors with a copy of any documents used by the
Licensee, which contain the name of the Licensors.

13.2The Licensors may act as a consultant and scientific advisor to the Licensee
with respect to the licenses granted to the Licensee hereunder, subject to the
policies, if any, of the Licensors.  However, nothing herein shall be deemed to
establish a relationship of principal and agent between the Licensors and the
Licensee, nor any of their agents or employees for any purpose whatsoever.  This
Agreement shall not be construed as creating a partnership between the Licensors
and the Licensee, or as creating any other form of legal association or
arrangement which would impose liability upon one party for the act or failure
to act of the other party.

ARTICLE 14 - PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

14.1Any payment, notice or other communication required or permitted to be given
pursuant to this Agreement shall be in writing and sent by certified first class
mail, postage prepaid, by hand delivery or by facsimile if confirmed in writing,
in each case effective upon receipt, at the addresses below or as otherwise
designated by written notice given to the other party:

In the case of the Licensors:

Bymer, Inc. (Fred Mermelstein, Ph.D.)

30 Colbert Road E

Newton, MA

15

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(617) 349-4511(Office)

(212) 844-9528 (Cell)

Janet Chollet, M.D.

[address]

In the case of the Licensee:

Pear Tree Women’s Health Care, Inc.

125 Cambridge Park Drive

Cambridge, MA

ARTICLE 15 - CONFIDENTIALITY

15.1Any proprietary or confidential information relating to the AVT (including
but not limited to Know-how and patent prosecution documents relating to Patent
Rights) collectively constitute the “Confidential Information.” The Licensee and
the Licensors agree that they will not use the Confidential Information for any
purpose unrelated to this Agreement, and will hold it in confidence during the
term of this Agreement and for a period of five (5) years after the termination
or expiration date of this Agreement.  The Licensee and the Licensors shall
exercise with respect to such the Confidential Information the same degree of
care as the Licensee and the Licensors exercise with respect to their own
confidential or proprietary information of a similar nature, and shall not
disclose it or permit its disclosure to any third party (except to those of its
employees, consultants, or agents who are bound by the same obligation of
confidentiality as the Licensee and the Licensors are bound pursuant to this
Agreement).  However, such undertaking of confidentiality by the Licensee or the
Licensors shall not apply to any information or data which:

15.1.1The receiving party receives at any time from a third party lawfully in
possession of same and having the right to disclose same;

15.1.2Is, as of the date of this Agreement, in the public domain, or
subsequently enters the public domain through no fault of the receiving party;

15.1.3Is independently developed by the receiving party as demonstrated by
written evidence without reference to information disclosed to the receiving
party;

15.1.4Is disclosed pursuant to the prior written approval of the disclosing
party; and

15.1.5Is required to be disclosed pursuant to law or legal process (including,
without limitation, to a governmental authority) provided, in the case of
disclosure pursuant to legal process, reasonable notice of the

16

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

impending disclosure is provided to the disclosing party and disclosing party
has agreed to such disclosure in writing or has exhausted its right to contest
such disclosure.

ARTICLE 16 - MISCELLANEOUS PROVISIONS

16.1This License Agreement shall be construed, governed, interpreted and applied
in accordance with the laws of the State of Massachusetts, without regard to
principles of conflicts of laws.

16.2If this Agreement or any associated transaction is required by the law of
any nation to be either approved or registered with any governmental agency, the
Licensee shall assume all legal obligations to do so and the costs in connection
therewith.

16.3The Licensee shall observe all applicable United States and foreign laws
with respect to the use, sale manufacture and transfer of Licensed Products and
related technical data to foreign countries, including, without limitation, the
regulations of the Food and Drug Administration and its foreign equivalents, the
International Traffic in Arms Regulations (ITAR), and the Export Administration
Regulations.

16.4The parties hereto acknowledge that this Agreement, including the Appendices
and documents incorporated by reference, sets forth the entire agreement and
understanding of the parties hereto as to the subject matter hereof, and shall
not be subject to any change of modification except by the execution of a
written instrument subscribed to by the parties hereto.

16.5The provisions of this License Agreement are severable, and in the event
that any provision of this License Agreement shall be determined to be invalid
or unenforceable under any controlling body of law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.

16.6The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this License Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

16.7The headings of the several articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

16.8This Agreement will not be binding upon the parties until it has been signed
below on behalf of each party, in which event, it shall be effective as of the
date recited on page one.

17

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

16.9This Agreement embodies the entire understanding of the parties and shall
supersede all previous communications, representations or understandings, either
oral or written, between the parties relating to the subject matter hereof,
including the Original Agreement.  This Agreement shall hereby supersede the
Original Agreement and the Original Agreement shall hereafter be null and void.

16.10Each party hereto shall be excused from any breach of this Agreement which
is proximately caused by governmental regulation, act of war, strike, act of God
or other similar circumstance normally deemed outside the control of the
parties.




18

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX I

 

 

1.

United States Provisional Patent Nos. 60/810,715 filed June 2, 2006 and
60/917,800 filed May 14, 2007,

2.

U.S. Patent Application No. 11/757,787 filed June 4, 2007

3.

International Patent Application No. PCT/US07/70323, filed June 4, 2007




19

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A

PERFORMANCE MILESTONE PAYMENTS

 

 

To ensure that the Licensee is diligently pursuing the development and
commercialization of the Licensed Products and Licensed Processes, in further
consideration of the license and options granted herein, the Licensee shall make
the following payments (the “Milestone Payments”) in accordance with the
following schedule:

MILESTONE

AMOUNT

DATE

Commencement of Phase II/III Phase III pivotal trial for each Licensed Product1

$[***]

Forty-two (42) Months following the Effective Date

New Drug Application (NDA) Filing1,2 for each  Licensed Product

$[***]

Sixty (60) Months From the Effective Date

NDA Approval for each Licensed Product1,2

$[***]

Seventy Eight (78) Months following execution the Effective Date

First Commercial Sale for each Licensed Product1,2

$[***]

Eighty Four (84) Months from the Effective Date

Any Milestone Payments made in accordance with the above shall be distributed as

follows: (a) [***] percent ([***]%) to the Licensors.

 




 

1 

  Payable in cash or equity at the discretion of the Licensee.  The Licensee
shall only be entitled to make payments in equity if the stock of the Licensee
is publicly traded.  Any equity payments payable hereunder shall be priced at
the average closing price of the common stock of the Licensee for the ten (10)
consecutive trading days immediately preceding the date of achievement of any
such milestone or the date upon which any such payment becomes due, whichever is
earlier.

2 

  [***] percent ([***]%) of such Milestone Payment shall be creditable against
royalties earned pursuant to articles 4.3 and/or 4.4; provided, however, that in
no event shall royalties earned pursuant to articles 4.3 and/or 4.4 be reduced
by more than [***] percent ([***]%) in any applicable semi-annual period.

20

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement, in
triplicate by proper persons thereunto duly authorized.

 

PEAR TREE WOMENS

HEALTH CARE, INC.:

LICENSORS:

 

 

 

 

By:

/s/ Fred Mermelstein

/s/ Fred Mermelstein

Name:

Fred Mermelstein

Name:   Fred Mermelstein, Ph.D.

Title:

President

Date:     August 15, 2007

Date:

August 15, 2007

 

 

 

 

 

 

 

 

/s/ Janet Chollet

 

 

Name:   Janet Chollet, M.D.

 

 

Date:     August 15, 2007

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

21

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.